Mitchell out of a photo array. Mitchell also argues that these convictions
                  cannot be sustained because the victim did not testify that she was
                  kidnapped, Mitchell's accomplice, her husband, alone was responsible for
                  taking the victim's money, and there was no evidence of a mutual
                  agreement supporting a conspiracy charge. We review the evidence in the
                  light most favorable to the prosecution and determine whether any
                  rational juror could have found the essential elements of the crimes
                  beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979);
                  McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992).
                              Here, the Korean victim testified that she was approached in a
                  grocery store parking lot by an African-American woman with a three-inch
                  scar on her neck who identified herself as Diana. Diana told the victim
                  that she had found a zippered wallet in front of the victim's car and
                  wanted the victim to be a witness. According to Diana there was $150,000
                  in the wallet. Moments later, the two women were approached by an
                  African-American man who identified himself as David. Diana opened up
                  the wallet and showed the victim and David a two-inch stack of hundred
                  dollar bills with $150,000 written on a piece of paper in the wallet. David
                  then drove the two women in a white four-door Cadillac to a nearby office
                  building where Diana told the victim she was going inside to talk to her
                  lawyer about the money. When Diana returned, she told the victim that
                  the lawyer said they could keep the money and split the proceeds if they
                  each paid a fee of $8,000 which would be returned to them an hour later.
                  After the victim withdrew $8,000 from her bank and returned to the car,
                  Diana and David asked to see the money. When the victim showed them
                  the cash, David tried to grab the envelope. The victim started to scream.
                  When the victim held on to the money, David struck her in the face

SUPREME COURT
        OF
     NEVADA


(0) 1947A     s
                                                        2
     MENOVEI                      BEEIMICIENIMINEEERI                           Mgt
                breaking her glasses and cutting the left side of her face. David then
                grabbed the money and tried to push the victim out of the car. The victim
                resisted. Diana exited the back seat and pulled the victim out of the
                passenger door onto the ground and the two perpetrators sped off in the
                white Cadillac.
                            At trial, the victim was unable to identify Mitchell from a
                photo array or make an in-court identification. She testified that she
                voluntarily got into the car to visit the lawyer's office because the woman
                told her she had to come with her to be a witness. She also testified that
                the woman who pulled her out of the car never pushed her into the car.
                Another witness testified that he called 9-1-1 on the same day as the
                robbery after he was walking in front of an office building and heard a
                woman yelling for help. He saw a passenger who appeared to be trying to
                get out of a white four-door Cadillac. A man in the driver's seat yelled
                "close the door" and an African-American woman jumped out of the back
                seat and slammed the front passenger door closed before the car took off at
                a high rate of speed. Several still pictures were captured by the office
                building's camera and admitted into evidence.
                            When Mitchell was arrested one year after the Korean victim
                was robbed, Mitchell identified herself as Diane and officers discovered a
                zippered wallet containing a bundle of real and fake currency and a note
                indicating that the wallet contained $150,000 in her possession. Among
                other things, the note said, "see you in Cuba."
                            A second female victim, who did make an in-court
                identification of Mitchell, testified that the African-American woman who
                attempted to obtain her money under false pretenses, identified herself as
                Cynthia, was accompanied by an African-American man who was driving

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      3
                                                      r'etr:":k
                         a white four-door car, showed the victim a huge amount of money in a
                         zippered wallet along with a note, took the victim to an office building
                         where she claimed to meet with a lawyer, and coerced the victim into
                         giving her $234. This incident occurred two months after the Korean
                         victim was robbed.
                                       A third victim, who also made an in-court identification of
                         Mitchell, testified that the African-American woman who attempted to
                         obtain her money under false pretenses was accompanied by an African-
                         American man, showed the victim a lot of money in a zippered wallet, and
                         offered to take the victim to an office building where she claimed to know
                         a lawyer. This incident occurred eleven months after the Korean victim
                         was robbed.
                                       A fourth victim, who identified Mitchell from a photograph but
                         could not make an in-court identification, testified that the African-
                         American woman who obtained her money under false pretenses, had a
                         scar on her neck, identified herself as Diane, was accompanied by an
                         African-American man who was driving a gray four-door car, showed the
                         victim $150,000 in a zippered wallet along with a note that said "see you
                         in Cuba," took the victim to an office building where she claimed to meet
                         with a lawyer, and coerced the victim into giving her $1500. This incident
                         occurred one month before the Korean victim was robbed.
                                       A fifth victim, who identified Mitchell from a photograph but
                         could not make an in-court identification, testified that the African-
                         American woman who obtained her money under false pretenses,
                         identified herself as Diane, was accompanied by an African-American man
                         who was driving a white car, showed the victim $6,000 in a zippered
                         wallet, took the victim to an office building where she claimed to meet

SUPREME COURT
        OF
     NEVADA
                                                               4
(0) 1947A

                11111111=1111111
                with a lawyer, and coerced the victim into giving her $600. This incident
                occurred five months after the Korean victim was robbed.
                            We conclude that a rational juror could infer from these
                circumstances that Mitchell was the same African-American woman with
                a scar on her neck who was responsible for robbing and battering the
                Korean victim and conspired and attempted to obtain her money under
                false pretenses.   See NRS 193.167; NRS 193.330; NRS 195.020; NRS
                199.480(1)(a); NRS 200.400; NRS 205.380; Garner v. State, 116 Nev. 770,
                780, 6 P.3d 1013, 1020 (2000) (noting that conspiracy "is usually
                established by inference from the parties' conduct"), overruled on other
                grounds by Sharma v. State, 118 Nev. 648, 56 P.3d 868 (2002). We further
                conclude that a rational juror could infer from the trial testimony that
                Mitchell committed kidnapping for the purpose of committing robbery.
                See NRS 200.310(1). Although the Korean victim testified that she
                voluntarily entered Mitchell's vehicle and Mitchell did not push her into
                the car, she also testified that she almost lost consciousness after
                Mitchell's accomplice struck her in the face. "Mt is the jury's function, not
                that of the court, to assess the weight of the evidence and determine the
                credibility of witnesses" and the bystander's testimony that he saw
                Mitchell prevent the victim from exiting the vehicle by slamming the
                passenger door closed is sufficient to sustain a conviction for kidnapping in
                the first-degree. McNair, 108 Nev. at 56, 825 P.2d at 573. The verdict will
                not be disturbed on appeal, where, as here, substantial evidence supports
                these convictions. Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981);
                see also Buchanan v. State, 119 Nev. 201, 217, 69 P.3d 694, 705 (2003)
                (circumstantial evidence alone may sustain a conviction).


SUPREME COURT
        OF
     NEVADA

                                                      5
(0) 1947A
                            Second, Mitchell contends that the district court erred by
                denying her motion in limine to exclude evidence of an uncharged attempt
                to obtain money under false pretenses. We review the district court's
                decision for a manifest abuse of discretion. Bigpond v. State, 128 Nev. ,
                     270 P.3d 1244, 1250 (2012). Before denying Mitchell's motion, the
                district court held a hearing and concluded that the circumstances
                surrounding Mitchell's arrest and the incriminating evidence related to
                the charged crimes discovered in a search incident to that arrest was
                relevant to show Mitchell's identity and her common scheme or plan to
                obtain money under false pretenses. Although Mitchell claims that
                identity was not at issue in this case, this claim is undermined by
                Mitchell's separate claim that she should be acquitted of six felonies
                because the Korean victim failed to sufficiently identify her and we
                conclude that identity was a relevant nonpropensity purpose. And while
                the nonpropensity purpose of "plan" may have been better described by the
                district court as "modus operand? evidence in this case, see David P.
                Leonard, The New Wigmore: A Treatise on Evidence: Evidence of Other
                Misconduct and Similar Events § 13.5 (2009 & Supp. 2013) (distinguishing
                between the modus-operandi theory and the common-scheme-or-plan
                theory), Mitchell has failed to show that she was unfairly prejudiced by
                the inclusion of this additional nonpropensity purpose in the instructions
                to the jury. The jury was given a limiting instruction before each of the
                three police officers described the circumstances surrounding Mitchell's
                arrest which explained to the jury that the evidence could not be
                considered to prove Mitchell's propensity to commit the charged crimes.
                "A jury is presumed to follow its instructions." Leonard v. State, 117 Nev.
                53, 66, 17 P.3d 397, 405 (2001) (internal quotation marks omitted).

SUPREME COURT
        OF
     NEVADA

                                                     6
(0) 1947A


                                REEERIMENIEMMEINEIMEEME               %I,.
Furthermore, the probative value of Mitchell's uncharged acts was not
outweighed by the danger of unfair prejudice and we conclude that the
district court did not abuse its discretion by denying Mitchell's motion.
            Third, Mitchell contends that the district court erred by
denying her motion to suppress the evidence obtained in a search incident
to her arrest because officers did not have a warrant or probable cause to
make an arrest. The parties do not dispute the facts and circumstances
preceding Mitchell's arrest and we review the legal consequences of those
facts and circumstances de novo. Somee v. State, 124 Nev. 434, 441, 187
P.3d 152, 157-58 (2008). Warrantless public arrests can be based on
probable cause alone.     United States v. Watson, 423 U.S. 411, 414-24
(1976). "There is probable cause for a warrantless arrest and a search
incident to that arrest if, under the totality of the facts and circumstances
known to the arresting officer, a prudent person would have concluded
that there was a fair probability that the suspect had committed a crime."
United States v. Gonzales, 749 F.2d 1329, 1337 (9th Cir. 1984). If the
officer has probable cause to believe a felony has been committed, he or
she may arrest the person regardless of whether the felony was committed
in his or her presence. NRS 171.124(1)(b). Prior to the surveillance of
Mitchell, the totality of facts and circumstances known to the arresting
officers was more than sufficient for a prudent person to conclude that
there was a fair probability that Mitchell committed a felony. The district
court did not err by denying Mitchell's motion to suppress.
            Fourth, Mitchell contends that her convictions for conspiracy
to obtain money under false pretenses and attempt to obtain money under
false pretenses are redundant and violate the Double Jeopardy Clause
because they punish the same conduct. Mitchell concedes, however, that



                                      7
                Blockburger v. United States, 284 U.S. 299 (1932), and this court's opinion
                in Jackson v. State, 128 Nev. , 291 P.3d 1274 (2012), negates her
                argument. We agree. See also United States v. Savaiano, 843 F.2d 1280,
                1292 (10th Cir. 1988). Therefore, Mitchell is not entitled to relief on this
                claim.
                            Fifth, Mitchell contends that the district court abused its
                discretion at sentencing, see Parrish v. State, 116 Nev. 982, 988-89, 12
                P.3d 953, 957 (2000), and imposed a disproportionate sentence
                constituting a cruel and/or unusual punishment in violation of the United
                States and Nevada constitutions, see U.S. Const. amend. VIII; Nev. Const.
                art. 1, § 6. This court will not disturb a district court's sentencing
                determination absent an abuse of discretion. Randell v. State, 109 Nev. 5,
                8, 846 P.3d 278, 280 (1993). Mitchell has not alleged that the district
                court relied solely on impalpable or highly suspect evidence or that the
                sentencing statute is unconstitutional. See Chavez v. State, 125 Nev. 328,
                348, 213 P.3d 476, 489-90 (2009). Mitchell's seven life prison terms, two of
                which run consecutively, each carrying a minimum parole eligibility after
                ten years, fall within the parameters provided by the relevant statute, see
                NRS 207.010(1)(b)(2), and the sentence is not so unreasonably
                disproportionate to the gravity of the offenses and Mitchell's history of
                recidivism as to shock the conscience, see CuIverson v. State, 95 Nev. 433,
                435, 596 P.3d 220, 221-22 (1979); see also Ewing v. California, 538 U.S. 11,
                29 (2003) (plurality opinion); Harmelin v. Michigan, 501 U.S. 957, 1000-01
                (1991) (plurality opinion). Therefore, we conclude that the district court
                did not abuse its discretion at sentencing and Mitchell's sentence did not
                amount to cruel and/or unusual punishment.


SUPREME COURT
        OF
     NEVADA

                                                     8
(0) 1947A


                                            .3;!'                   -
                                 Finally, Mitchell contends that the effect of cumulative error
                      warrants reversal of her conviction. Because we have found no error,
                      there are no errors to cumulate. Accordingly, we
                                 ORDER the judgment of conviction AFFIRMED.




                                             Gibbons


                                                J.
                      Douglas


                      cc: Hon. David B. Barker, District Judge
                           Sterling Law, LLC
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                          9
(0) 1947A

                IIM                                            Ulf:4     _:4:154111V#41-4110ti c ?.   r.